Exhibit 10.55

March 6, 2006

Dr. Nicholas A Saccamano,

Senior Vice President,

Global Research Technology,

Pfizer Inc.,

50 Pequot Avenue,

New London, CT 06320

RE: Third Amending Letter of Agreement between Pfizer Inc. and Immunicon
Corporation

Dear Dr Saccamano:

Immunicon Corporation (“Immunicon”) wishes to amend the agreement between Pfizer
Inc. and its Affiliates (“Pfizer”) and Immunicon, executed on February 10, 2003
having a termination date of February 10, 2004, which was amended effective
March 23, 2004 to terminate on February 10, 2005, and subsequently amended by a
Second Amending Letter of Agreement dated December 12, 2004, to terminate the
sooner of February 10, 2006 or the end of the clinical research study
contemplated in the revised Appendix A under the agreement (as amended, the
“2003 Agreement”). The Term of the 2003 Agreement terminated on February 10,
2006, since the clinical research study referred to above had not ended as of
that date. However, as samples for the clinical research study have continued to
be processed by Immunicon, we now wish to further extend the Term of the 2003
Agreement to the termination of the clinical research study contemplated in the
revised Appendix A. For clarity, this extension is provided to finish the work
contemplated in the Agreement and not to conduct new work.

All other terms and conditions of the 2003 Agreement, except as set forth above,
shall remain unchanged and in full force and effect for the remainder of the
Term as herein extended.

If you are in agreement with the foregoing, please so indicate by signing
duplicate copies of this letter in the space provided below, and return one
fully signed copy to us, to the attention of Dr. Avijit Roy, Director, Business
Development.

 

Sincerely,

   

Immunicon Corporation

   

Acknowledged and Agreed:

/s/ Byron D. Hewett

   

Pfizer Inc.

Byron D. Hewett

          By:  

/s/ Dr. Nicholas A. Saccamano

     

Name:

 

Dr. Nicholas A. Saccamano

President and CEO

   

Title:

 

SVP—Global Research Technology

     

Date:

 

March 7, 2006